Before commencing my address, I
would like to express, on behalf of my nation and myself,
my sincere sympathy with the people of India on this day of
great tragedy.
Let me convey to you, Mr. President, my
congratulations on your election to the presidency of the
United Nations General Assembly at its forty-eighth session.
Your election is a fitting tribute to your personal and
professional qualities, and also to your country, the Republic
of Guyana. As an Estonian, I have a special empathy with
your homeland: much like Estonia, your
country was liberated from colonial dependence and became
a Member State of the United Nations. Like Estonia, your
country remembers that independence is the decisive factor
which permits small countries to share with great Powers
equal responsibility for creating a better world, towards
which all of us, seated here in this Hall, are striving.
To your predecessor, His Excellency Mr. Stoyan Ganev,
I express my recognition for his proficiency in chairing the
forty-seventh session. We also express our deep gratitude to
Mr. Ganev for visiting Estonia and her sister States Latvia
and Lithuania, and for his efforts to apply the moral
authority of the United Nations towards removing the
remaining vestiges of colonialism from the Baltic States.
To our neighbour in the General Assembly, the State of
Eritrea, I express my sincerest welcome and congratulations
on its finally joining the family of nations.
I would, however, like to take this opportunity to
extend especially warm thanks to the Secretary-General, His
Excellency Mr. Boutros Boutros-Ghali, who has given the
United Nations and the whole world new hope through his
strong moral conviction that we need not passively wait for
conflicts to arise, but that conflicts should be prevented from
arising; that the United Nations is, in the first place, an
architect, whose building must not be allowed to be engulfed
in flames; that the Organization is only secondarily a fire-
fighter who rushes to extinguish fires still burning from the
past. This is so even and perhaps especially when,
metaphorically speaking, it happens that only a poor man’s
cowshed has caught fire - for after all, that was enough to
burn down all of Chicago.
Let me express my appreciation and gratitude for
Mr. Boutros Boutros-Ghali’s radiant moral sense of
responsibility and for the steadfastness with which he has
defended the principle of preventive diplomacy. As a small
State, Estonia well understands and desires to support the
Secretary-General fully in his defence of the purposes and
principles of the United Nations and in the implementation
of preventive diplomacy.
Three years ago, in 1990, I visited the New York
meeting of the Conference on Security and Cooperation in
Europe as a foreign minister whose entry into the conference
room was strictly prohibited. I was interviewed by
television journalists in front of United Nations
Headquarters, as chance had it. I stated then that the next
time I would be here it would be for the raising of the
Estonian flag. The journalists did not even attempt to hide
their polite sympathy nor their desire to bring the interview
quickly to an end. Did they even attempt to present such an
"unrealistic" interview on their television programme?
One year later, in September 1991, I watched the
raising of the Estonian flag on a United Nations flagpole and
concluded that my mission had been completed. Today I am
here to tell the Assembly, and perhaps also those
sympathetic journalists, that my work as the first
democratically elected post-war Estonian President has only
just begun.
Today my words are infused with self-confidence and
hope. Estonia has been and is once again a State; Estonia
has re-established its place under the sun. In this sense we
share common attributes, experiences and goals with the vast
majority of States represented here today. The majority of
the States Members of the Assembly are only slightly larger
or slightly smaller than Estonia, with its 47,000 square
kilometres and 1.5 million inhabitants living on the shores of
the Baltic Sea. Estonia was robbed of its independence and
forced to be the colonial subject of an imperial Power, as
was the case with the majority of the Members here today.
Just as they did, so have we restored our independence at the
cost of untold suffering. For Estonia, as for most of the
Members here, this work is still incomplete. The United
Nations General Assembly is the best place for uniting our
forces, so that we can work together.
This however requires that the Second World War
finally end for Estonia. For the Second World War is still
continuing in Estonia in a rather peculiar way, because the
foreign armed forces which occupied Estonia in 1940 still
remain on our territory, regardless of General Assembly
resolution 47/21. Estonia has for two years patiently
conducted negotiations on the withdrawal of these forces, but
without positive results. Of course, we were aware that
behind this rigid position stood the Soviet nomenklatura and
the Russian so-called parliament, which acted on the basis of
the Brezhnevite Soviet so-called constitution and whose goal
was to restore the Soviet Union in a modernized form.
President Yeltsin was a prisoner of this imperialistically
minded parliament.
For this reason, we consider the present moment
especially opportune for President Yeltsin to strengthen the
world’s confidence in democracy by withdrawing the
remaining armed forces from Estonia and Latvia and by
signing international agreements to this effect. This would
guarantee stability and security for the Baltic region, which
is an inseparable part of Europe’s Nordic region - and that
region, in turn, is an inseparable part of Europe.
In my correspondence with President Yeltsin I have
emphasized my readiness to meet him in the nearest future.
I would be grateful to the General Assembly, to the Security
Council and to Secretary-General Boutros Boutros-Ghali if,
with all their collective moral authority, they would help us
rapidly to cut this Gordian knot. This is, after all, not only
a problem for Estonia, Latvia or Lithuania: with this effort
they would also be supporting the democratization of Russia.
With the implementation of preventive diplomacy, they
would be removing a potential source of conflict and would
thereby strengthen the prestige of the United Nations itself.
And last, but not least, by implementing international law
equally in the interests of great Powers and of small States
they would give back to all of us the hope that, even in
terms of realpolitik, justice is singular and indivisible.
The United Nations could mandate such a mission, to
be led by an authoritative European politician, one in whom
both Russia and the Baltic States could feel equally
confident. The time is ripe for action. The rapid preparation
of an international agreement is in the interests of both sides.
When two years of negotiations conducted between a great
Power and a small State remain unproductive, it is a sign of
danger. Preventive diplomacy consists in the ability to
recognize danger signals at an early stage and resolve them
in a lightning-rod fashion. This is our first problem and our
primary task.
At different stages, two different arguments were used
in stalling and detouring the negotiations. First, the Russian
side claimed it would be unable to find housing for forces
withdrawn from the Baltic States. From a legal standpoint,
this argument lacks any content whatsoever. The stationing
of foreign forces on the territory of a sovereign State against
the express will of that State and its people is in
contradiction with international law and cannot be an item
Forty-eighth session - 30 September l993 3
for negotiation. At the same time, I would like to repeat
again that Estonia is ready, together with its Nordic
neighbours and other partners, and to the extent that its
resources permit, to assist in the solution of this essentially
humanitarian problem. We are grateful to our friends, who
have promised housing construction aid in excess of
$200 million, and we are prepared, with the help of these
partners, to mobilize our construction industry towards this
end. We have on several occasions publicly repeated and
confirmed this readiness to our Russian partner.
The second argument for the maintenance of foreign
armed forces and their installation on the territory of the
Baltic States is in a curious way linked to human rights.
According to this line of thinking, which has been
promulgated primarily in the Western media, the continued
presence of ex-Soviet armed forces in the Baltic States is
required for the defence of the human rights of the Russians
residing there. However, the Russian residents of Estonia
have never supported this argument, since they have not
wished to become pawns in a political game.
In this connection, I should like to take the opportunity
to thank you, Mr. President, and you, Mr. Secretary-
General, for the assistance of the United Nations. The
Republic of Estonia had already enunciated, during the time
of the League of Nations, and now it does so even more
clearly, the basic principle that human rights are not the
"internal affair" of any State. For this reason, on the
question of human rights in Estonia we turned for expert
opinions and advice not only to the United Nations, but also
to the Conference on Security and Cooperation in Europe,
the Council of Europe and the Nordic Council. Thus, I can
confirm that not one of the 15 missions invited by Estonia
to inspect the situation firsthand has found human rights
violations in Estonia. This has also been emphasized by
many speakers during this General Assembly session. It was
also, I am happy to note, emphasized by President Clinton
in our recent meeting.
I am disappointed that the idea of human rights -
which, for Estonia, is self-evident and sacrosanct, and for the
lack of which Estonians themselves, during five decades of
Communist totalitarianism, had to pay with the loss of their
pride, their freedom and their blood in Soviet and Nazi
concentration camps - has been cynically
exploited. The Republic of Estonia was the first State in the
world to guarantee Jews and other minorities, as early as
1925, the right to cultural autonomy. Estonia will never
stand idly by while anyone tries to manipulate human rights.
For this reason, Estonia supports the creation of the post of
a United Nations high commissioner for human rights and
the expansion of the United Nations budget earmarked for
the defence of human rights.
We wish to work to defend the human rights of all
indigenous peoples. We defended the rights of some
Siberian peoples during the decades of Soviet totalitarianism,
although we had to do it alone and quietly. Now we intend
to join forces and to do it, with the help of the United
Nations, publicly.
I like to speak of the future in optimistic terms on the
assumption that we are capable of finding resolutions to our
pessimistic present, or to be more precise, that we are
capable of applying these resolutions, since they are already
outlined in Mr. Boutros Boutros-Ghali’s report "An Agenda
for Peace" (A/47/277). Allow me, Mr. Secretary- General,
to thank you wholeheartedly for the clear analysis and sober
recommendations on the implementation of such key
concepts as preventive diplomacy, peacemaking and
peace-keeping. The tragedy in Yugoslavia has reconfirmed
the fact that fire-fighting is much more difficult than
fire-prevention. This lesson, which is written in the Torah,
the Bible and the Koran, is, thanks to the Secretary- General,
now slowly penetrating the consciousness of international
organizations. Preventive diplomacy, peacemaking and
peace-keeping can be a real hope for the United Nations on
the condition that we learn to recognize danger, where and
when it becomes manifest.
However, in a potential zone of conflict, peace-keeping
must be strictly neutral. We must remember the proverb
that "You should not let a fox mind the henhouse", that
peace-keeping in a particular area cannot be turned over to
those parties that have an obvious interest in the outcome of
a conflict. Estonia supports the principles of democracy, the
inviolability of borders and non-interference in the internal
affairs of other countries, principles enshrined in the United
Nations Charter and in other international agreements.
Consequently, we were disturbed - as, I am sure, many
representatives were - by the suggestion of one national
representative that the troops of one country should be
allowed to intervene up to the borders of a State that no
longer exists. I do not have in mind the former
Austro-Hungarian Empire.
4 General Assembly - Forty-eighth session
Estonia can only support a position whereby the choice
of peace-keeping forces by the Security Council meets the
approval of broad international opinion. On this condition,
Estonia also feels a moral responsibility to participate in
international peace-keeping according to its capabilities, as
well as in other related activities.
This brings me to the consolidation of democracy and
the free market economy in Estonia after 50 years of an
absurd colonial command economy. Estonia has already
been successful, but, together with other Members of the
Organization, we could be even more successful.
Democracy and the free market economy are interconnected,
because they presuppose the right and the responsibility to
freely choose. The former Soviet Union spent more money
on repressing free thought than it ever did on the creation of
a nuclear arsenal. The murder of freedom and the birth of
aggression are two sides of the same coin. The first enemy
of every totalitarian regime is the domestic enemy, and its
first object of attack is free thought. Everyone present
knows Adam Michnik’s wonderful metaphor about how easy
it is to make fish soup from an aquarium, but how difficult
it is to make an aquarium from fish soup.
The main resource from which we have drawn the
energy for the transformation of Estonia’s economy has been
the idealism of the Estonian people. This is a large
resource, but it is not endless. I want to prevent exhaustion
from setting in, exhaustion which could be followed by
political apathy and thereby by a desire to be free both of
rights and obligations. The replacement of a command
economy by a market economy is a disintegrative process
both at the State and individual level as long as the market
has not started working. Once the market is working, it
works for economic and political integration. Therefore,
Estonia is more interested in trade, not aid, and therefore we
work actively to keep and expand our free trade agreements
through negotiations with Brussels.
My aim has been to suggest that the international
community has gained new members - the countries in
transition. Here the question arises whether the United
Nations has realized our special possibilities and our special
needs. Estonia does not belong in either the first, second or
third world. Do we really need a fourth world, or do we
need the ability to react more sensitively to a world which
is in constant dynamic change?
I offer as an example an issue that is as unpleasant to
the Assembly as it is to me: the division by 15 of the
financial commitments of the former Soviet Union, including
its United Nations assessment. Estonia has stated repeatedly,
and I do not hesitate to state here again, that we cannot and
we will not accept this, as we were never legally part of the
Soviet Union. Times have changed; our world community
must realize this.
We also feel a responsibility to assist others as we have
been assisted during the past few years. While Estonia is
still reeling from the disastrous consequences of a 50-year
occupation, we do have well-educated specialists who could
be of service to the United Nations in parts of the world
where their skills would be welcome. And I should like to
offer the experience we have gained in starting up a country
and in creating a new, stable currency.
Allow me to close with some very personal comments.
The United Nations is approaching its fiftieth anniversary.
The post-war world is approaching its fiftieth anniversary.
The United Nations is acting on the basis of an unaltered
Charter. But, as I mentioned above, the world has been
altered totally. This ever-increasing contrast is most strongly
felt by some of the most sensitive United Nations Members,
the majority, the small States. I believe that small States
have the obligation to redefine the international order. The
large nations have the larger obligations, the small States the
larger possibilities. This is not a contradiction, but a
balance. After all, an Inuit kayak can change its course
immediately, while a supertanker needs perilously much time
and space to do so.
The best place to redefine the world order is the
General Assembly of the United Nations. I am deeply
grateful to Secretary-General Boutros Boutros-Ghali who,
sensing this need, has entrusted into our hands his vision of
a stable world, entitled "An Agenda for Peace". As a
representative of one of Europe’s smallest countries and
oldest nations, I should like to suggest that the prevalent
tendency of the past century, and especially the past decades,
has been an increase in the numbers of small countries and
a reduction in the number of large ones. The issue of
increasing the number of permanent members of the Security
Council has been introduced into the agenda, and Estonia
supports this as a step towards accepting today’s new
realities. Personally, I should like to put to you, members
of the General Assembly, the following question: should the
Security Council not also include as a member with veto
power a representative of the world’s majority, the small
nations?
I do not have an answer to this question and neither do
you. This is not tragic. The opposite would be tragic.
Seeking for answers is the United Nations future and our
common hope. Today we speak of the fatal differences
Forty-eighth session - 30 September l993 5
between cultures. Thereby the inevitability of conflicts is
suggested.
Conflicts are not fatal only because someone believes
in Buddha, another in Jehovah, another in Christ or Allah or
the shamans of Siberia. Cultures have to be different to
allow man, with his rights and duties, to look like man, to
look like hope. The day before coming here I read a book
by the famous Finnish philosopher Matti Kuusi on what
hope means to man. The Mexican says that you cannot fill
your stomach with hope, but it will keep the soul in your
mouth; a Kanuri African will say that hope is the pillar; the
Filipino says that daring is the fruit of hope and the Maltese
says that he who gives up hope dies.
This diversity is the unity of mankind. And to make it
easier for you to keep the unity of man and the world, I will
add for salt, pepper and enjoyment a proverb from my
shores, the shores of the Baltic: do not lose your
hopelessness. Hopelessness is the inevitable shadow of
hope, and the ever-persevering United Nations is the
collective hope of mankind.
I thank you for your hopeful patience.
